Citation Nr: 0731003	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
PTSD.  

The veteran requested a Board hearing on his VA Form 9, but 
later withdrew the request in May 2006.  The veteran filed an 
increased rating claim for bilateral hearing loss in November 
2005.  This matter is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD for traumatic 
events that occurred while serving with the Army in the 
Republic of Vietnam from July 1969 to July 1970.  He 
recounted that he and his unit were involved in a firefight 
involving gun and mortar fire, and that he and another 
solider were isolated from their unit for an entire night in 
territory with active enemy fighters while awaiting a supply 
aircraft for their unit.  Additionally, the veteran states 
that he went without food and water for the entire day and 
could hear nearby enemy fire from his location   

Personnel records show the veteran served as a wireman, 
cannoneer, and gunner in Vietnam between July 1969 and July 
1970.  These records also establish that the veteran 
received, in pertinent part, the Army Commendation Award with 
"V" device.  An official award letter states that the 
veteran was given the latter award because of his heroic 
actions on May 29, 1970, in which he took up a vacated gunner 
position on a machine-gun turret during an enemy attack.  
Therefore, because the evidence establishes that the veteran 
engaged in actual combat and the claimed stressor event is 
related to said combat, the stressor is accepted as credible.  
See 38 C.F.R. § 3.304 (d).      

On March 8, 2005, a VA examiner conducted a lengthy 
examination of the veteran to determine whether he should be 
diagnosed with PTSD.  The VA examiner reviewed the veteran's 
medical, service, and other records, including private 
medical records the veteran brought to the examination.  The 
VA examiner's report discussed the veteran's specific claimed 
stressors; however the examiner found that the veteran 
suffers from a depressive disorder secondary to physical pain 
and the premature death of his son.  The examiner 
specifically stated that the veteran did not have PTSD. 

On August 22, 2005, during a primary care nurse follow up 
examination at a VA center in Corpus Christi, Texas, a PTSD 
screening test administered to the veteran was positive.  The 
test consisted of four questions, and contained no specific 
questions about the veteran's claimed stressors.  There is no 
record of any follow up questions that contain references to 
either the veteran's claimed stressors or his service record.   
It does not appear that this screening test was based on the 
veteran's claimed stressors or personnel record.      

In March 2006, during a visit to his primary care nurse at a 
VA center in San Antonio, the veteran was again screened 
positively by a PTSD test, which consisted of the same four 
questions as the earlier screen.  The medical record notes 
that the veteran's primary care physician should be notified 
of the positive PTSD screen, presumably to follow up with a 
further diagnostic examination of him. 

These screening tests do not provide an affirmative diagnosis 
of PTSD. Without such a diagnosis the Board cannot find a 
valid service connection claim. However, because two 
different VA clinics after the March 2005 VA examination have 
found that the veteran screened positively for PTSD, another 
PTSD evaluation is required.

It should be noted that the veteran has a diagnosis of 
depression with psychotic features as a noted on VA medical 
records dated May and December 2004. 






Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA psychiatric examination for the 
purpose of ascertaining whether it is at 
least as likely as not that the veteran has 
a diagnosis of PTSD that is related to his 
combat stressors.  

2.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PSD psychiatric 
disorder, to include whether it is at least 
as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether any 
current psychiatric diagnosis is related 
to active service.  A detailed rationale 
for all medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

